DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/CN2019/077092, filed 03/06/2019, and claiming foreign priority to CN201810437660.4, filed 05/09/2018.  As no translation of the foreign priority document has been provided, the effective filing date for purposes of compared the claimed invention to the prior art is that of the PCT application (03/06/2019).  A translation of the Written Opinion issued in the PCT application has been received and reviewed.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4) in the reply filed on July 11, 2022 is acknowledged.  The traversal is on the following ground(s). 
Applicant urges that the examiner “has failed to identify all of the common technical features between Groups I and IV”, and particularly has not addressed  the feature of “preparing a drug using the LARP7 gene” (Reply page 5).  While this argument has been considered, it is noted that it is clear that this feature does not make a contribution over the prior art (see the prior art rejections below), and thus that it does not constitute a special technical feature.  Further, the Group IV claims are directed to use of a LARP7 gene in developing a drug with particular features, which features are clearly not required by the Group I claims (and in fact, the Group I claims encompass a variety of possible methods, as noted below; none of these necessarily appear related to the invention of the Group IV claims).  
Regarding Group I as compared to Groups II and III, applicant present arguments related to the Li et al reference (Reply page 6).  However, it is noted that different prior art identified during examination of the Group I claims was found to anticipate those claims (and that Li et al has not been applied against the claims, as it was not found to be the closest prior art).  As there is no contribution over the prior art made by any technical feature shared between the Group I claims and those of Groups II-III, unity of invention is clearly lacking.  It is also noted that neither the Group II claims nor the Group III claims clearly require a use of the LARP7 gene that appears to be of the same general nature as the uses embraced by the claims of Group I. 
Accordingly, applicant’s arguments are not found persuasive.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 11, 2022.
Specification
The amendment filed January 4, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The addition of SEQ ID Nos to the specification, as well as the associated Sequence Listing (including disclosure of sequences corresponding to each SEQ ID NO), as these sequences do not appear in the disclosure as originally filed.  While it is possible that these sequences may appear in applicant’s foreign priority document (and thus could potentially be treated as inadvertently omitted material), a translation of the foreign priority document has not provided, and thus these amendments at present must be treated as new matter.
Applicant is required to cancel the new matter in the reply to this Office Action; and
b.	The statement at page 1 incorporating by reference the foreign priority document, as such an incorporation must be done at the time of filing upon (see MPEP 608.01(p) I B, as well as MPEP 213.02 at I).  While the foreign priority document may potentially be relied upon as to incorporation of inadvertently omitted material, such a  later added incorporation by reference statement raises a new matter issue (and it is noted that the Examiner is unable to evaluate specific issues of added material given that a translation of the foreign priority document is not present).  (It is noted that the incorporation by reference of the international application itself does not raise a new matter issue as the disclosure of the international and national stage applications as filed are identical).
The disclosure is objected to because of the following informalities: at page 13, the second to last line, the term “SED ID NO.2” is employed (rather than “SEQ ID NO”).  
Appropriate correction is required (although applicant’s attention is also directed to the new matter objection above).



Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites the language “the LARP7 gene used in in preparing....”, when the word “in” should only appear once.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are indefinite over the recitation in independent claim 1 of the limitation “preparing a drug for treating a cancer with the LARP7 gene”, as this language has multiple possible interpretations with different meanings and claim boundaries.  First, this language may reasonably be interpreted as referring to preparing a drug for treating a subset of cancers – those “with the LARP7 gene” – i.e., cancers in which the LARP7 gene plays some kind of associated role (although the nature of the relationship is not made sufficiently clear by the claim language).  Second, this limitation may also reasonably be interpreted as referring to the preparation of a drug in which the LARP7 gene is a component, or perhaps in which some portion of the LARP7 gene is a component or used in the drug preparation (although again, what is actually required is not made clear by the vague language of the claim).  Third, in view of the language of dependent claim 2 - which states that ‘the LARP7 gene used in in [sic] preparing the drug is used as a target gene” – the claim language may also reasonably be interpreted as referring to, e.g., a method of screening drugs so as to observe their interactions with the LARP7 gene, effects on the LARP7 gene, etc. (with the claim language again being insufficient to make clear what would actually be embraced by the claims, particularly with regard to how the LARP7 would be “used as a target gene” to achieve drug preparation).  These claims thus embrace many possibility different types of inventions, none of which is clearly claimed (either with regard to the general nature of the invention, or with regard to features that would allow one of skill in the art to recognize the boundaries of the claims).  Further clarification is therefore required.
Claim 2 is further indefinite over the recitation of the language “wherein the LARP7 gene used in in [sic] preparing the drug is used as a target gene”.  As noted above, this language does not make clear how the LARP7 gene actually functions as “a target gene” to achieve preparation of a drug.  Some skilled artisans might interpret this as referring to a use in some type of screening (such as an assay in which LARP7 expression is a target, but in which LARP7 in fact is not an element of any prepared drug), while others might interpret this language as requiring some kind of physical use of a LARP7 gene or portion thereof in drug synthesis.  As the claim language has different reasonable interpretations involving fundamentally different types of steps and activities, further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (US 2017/0175118 A1 [published 22 June 2017, filed 24 February 2017]; cited herein).
Lin et al teach the use of miR-302 and miR-302 precursors in treating lung cancer and developing treatments for lung cancer (see entire reference, particularly the Abstract, paragraphs 17-22, paragraphs 146-148, and claims 1-20).  Lin et al teach that miR-302 is encoded by an intronic region of the LARP7 gene (paragraph 11).  Lin et al thus disclose methods using a LARP7 gene comprising “preparing a drug for treating a cancer with the LARP7 gene”, including a preferred cancer of dependent claims 3-4.  Regarding claim 2, Lin et al disclose a physical use of genetic material originating from the LARP7 gene, which some skilled artisans would reasonable consider as a type of use of the LARP7 gene as a target gene in a drug development process.  Accordingly, Lin et al anticipate claims 1-4.
Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Faure et al (WO 2012/131594 A1 [4 Oct 2012]; cited herein).  
It is noted that an embodiment of independent claim 1 is that of dependent claim 2, in which the method of claim 1 comprising “preparing a drug for treating a cancer with the LARP7 gene” requires that the LARP7 gene is “used as a target gene”.
Faure et al disclose methods of screening for candidate cyclin-dependent kinase inhibitors (CDKIs), which CDKIs are to be employed as cancer treatments, by monitoring differential expression of one or more “pharmacodynamic (PD) markers” (see entire reference, particular paragraphs 41-42, 44-45, 47, 55-56, 58-59, and 62).  It is particularly noted that Faure et al teach a preferred embodiment of measuring gene expression of the PD marker LARP7 as a target gene in their methods (see again paragraphs 42, 44-45, 56, 58-59); Faure et al also teach application of their methods to cancers including lung, breast, ovarian, liver, and colon cancers (see, e.g., paragraphs 47 and 62).  Faure et al thus anticipate claims 1-4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stavraka and Blagden (Biomolecules 5:2701-2722 [2015]; cited herein) provide an overview of associations between members of the LARP family (including LARP7) and cancers, noting that members of this family are cancer therapy targets (see entire reference, particularly the Abstract, Table 1, and Section 14 at pages 2712-2713).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634